﻿173.	 We are approaching the end of another year that has not been favourable either for international society or for the Organization which is its highest universal embodiment.
174.	Wars and areas of crisis and zones of tension and instability still form the dramatic and alarming setting of our planet. The efforts of the United Nations—and in particular those of the Secretary-General, which deserve our appreciation and support—to overcome crises by means of negotiation have unfortunately not borne the fruits looked for by the international community.
175.	Yet in the past few decades we have witnessed an extraordinary evolution in the international community. This Hall bears eloquent witness to the fact that all peoples in the world, not merely those from certain privileged regions, have become aware of the respect they owe to themselves and of their right and duty to contribute to international dialogue.
176.	The family of nations is seeking to adjust to this state of affairs amid difficulties, tensions and wars, in a continual and impassioned striving to achieve peace within a system of equality, order and security guaranteed by universally respected treaties.
177.	The most meaningful and telling changes concern three areas which are today of fundamental importance: disarmament, economic relations between industrialized and developing countries, and human rights.
178.	- Progress that should not be underestimated has been made in the major negotiations on disarmament, even though for the time being it has been mainly confined to the conceptual Held. Only a few years ago it would have been illusory to talk of reduction rather than only limitation of nuclear armaments. Today the two most important and difficult sets of negotiations in progress at Geneva, the negotiations on strategic arms reductions and the talks on intermediate-range nuclear missiles, are being conducted with a view to achieving drastic cuts in the nuclear arsenals of the Soviet Union and the United States.
179.	Italy is directly concerned in these negotiations and is actively contributing to the formulation of Western positions. The Italian Government is convinced that an equilibrium in intermediate nuclear forces between NATO and the Warsaw Pact countries is essential to security and stability in Europe and hence in the world as a whole. This applies in particular to long-range weapons, whose deployment, initiated by the Soviet Union as far back as 1977, has destabilizing implications which seriously concern my country.
180.	We consider that the negotiations should continue without any time limits or arbitrarily imposed deadlines. In contributing actively to the joint elaboration within the Atlantic alliance of the Western negotiating positions at Geneva, Italy has always thought it necessary to take account of the Soviet security concerns that seem reasonable.
181.	I should like to recall that at the twelfth special session last year, devoted to disarmament, I had the honour to make a statement here on behalf of the InterParliamentary Union an organization broadly representative of the world's parliaments.
182.	We listened with great interest to the address by the President of the United States, which we appreciated for its open-minded approach and for the constructive attitude to the validity of this Organization, which served to stop the controversy that recently arose on the subject.
183.	We noted in particular the confirmed readiness of the United States to undertake negotiations and the new United States proposals on Euromissiles, which indicate great flexibility. To us these proposals seem likely to encourage a favourable negotiating climate.
184.	In spite of expectations, however, the first reply given by the Soviet Union unfortunately does not seem to be a positive one. Nevertheless we hope that Moscow will reconsider this latest proof of the West's desire for an understanding and will abandon certain unacceptable preconditions that still constitute the main obstacle to an agreement.
185.	Although the United Nations is not directly involved in these discussions on a general level, it has none the less consistently promoted disarmament debates, which have ultimately had a great influence.
186.	The true test of the Organization has been its will to promote equitable and verifiable agreements in the important areas covered by the Committee on Disarmament. Given the careful attention that Italy has always paid to these issues, I refer in particular ?o the preparation of a convention for a total and verifiable ban on chemical weapons and to the exploration of the problems involved in the prevention of an arms race in outer space.
187.	We attach equal importance to progress towards a treaty for a complete ban on nuclear tests, while fully appreciating the complexity of the paramount issue of verification.
188.	The proliferation of regional crises and conflicts raises again, as a matter of growing urgency, the problem of conventional disarmament and the need to halt the massive drain on resources essential to development. We therefore hope that it will be possible to activate the Vienna negotiations on mutual and balanced force reductions, which have important, though indirect, implications for the security of my country.
189.	The Geneva talks could well have been adversely affected by the inadmissible destruction by Soviet fighters of a South Korean civilian aircraft, with serious loss of life. This event caused profound shock throughout the world and was deeply deplored by Italy, which also spoke in the debate in the Security Council. We pay our tribute to the innocent victims, and we consider that their families are entitled to adequate compensation from those responsible. We also believe that, at the forthcoming special session of ICAO, every effort should be made to improve the international rules governing air transport.
190.	The importance of air links between the different countries of the world for international coexistence and for understanding between peoples is obvious. Every effort must be made to prevent the emotion caused by this incident from setting back the international dialogue.
191.	New peoples, new independent and sovereign States have brought about a new reality, rich in its variety of components, which is certainly very much alive and progressive but also complex and not without contradictions.
192.	In this context my country regards very favourably the different regional and non-regional groups that have come into being and looks forward to seeing them strengthened. I have especially in mind the Movement of Non-Aligned Countries, which was given significant new momentum by Mrs. Gandhi and other important leaders at the Conference of Heads of State or Government of Non-Aligned Countries, held recently at New Delhi. I am thinking also of the Organization of African Unity, of the Organization of American States and of the Association of South-East Asian Nations, with which the European Community has established close and fruitful relations. Those groups are trying to channel and represent internationally, outside the established blocs, the aspirations and needs of peoples with common historical, social and cultural roots.
193.	The crisis resulting from the growth of the international community has direct economic effects, which are particularly severe in the case of the developing countries. Italy confirms its responsible and confident participation in the development and success of the North- South dialogue, which as been delayed for too long. 
194.	Solving the problem of underdevelopment is fundamental to the achievement of peace. In keeping with the guidelines laid down by the United Nations, Italy is actively stepping up its own policy of co-operation for development.
195.	First of all, decisive action is needed in the international field to reduce progressively the debt burden of countries with difficulties. Secondly, more balanced trade rules are needed to encourage exports from developing countries. At the same time, the flow of resources for development aid, which certainly plays a very important role, especially for the poorer countries, must be maintained and increased.
196.	Italy's co-operation effort is motivated by its belief that man should have the central role in development, going beyond the purely commercial or charitable approach. We aim to implement the principle of solidarity, realizing that, in a world of increasing interdependence, individual progress is achieved through collective progress.
197.	The fight against hunger and malnutrition is thus a prime purpose of Italy's action to help the most needy countries meet their most immediate food shortages.
198.	The Italian commitment to the children of the developing countries remains a matter of the highest priority. The ever closer co-operation between Italy and UNICEF is the prominent feature of this commitment. That co-operation is especially encouraged by the substantial progress in the "health revolution" to benefit children, initiated last December by UNICEF with the support of the Secretary-General and many other well- known individuals.
199.	Along those lines, and despite its difficult economic situation, Italy has been steadily increasing its appropriations for co-operation with developing countries, from $750 million in 1981 to the $1.6 billion already allocated for 1984. For the current year, two thirds of that amount are for bilateral assistance—approximately half in the form of grants—and the remaining third for multilateral assistance.
200.	That effort provides the clearest evidence of the Italian Government's firm commitment to co-operating with the relevant agencies and United Nations programmes.
201.	A positive change that has had a growing impact on international life in recent years has been the internationalization of human rights problems, originally considered an internal matter of each State. This change is undoubtedly due to the fact that human rights are solemnly proclaimed in international instruments of great importance and universal scope, starting with the Universal Declaration of Human Rights.
202.	However, that internationalization of human rights has not led to an equally significant progress as regards their application and observance in everyday life by all the members of the international community.
203.	Yet I believe that most of the conflicts and tensions in the world of today, besides their various political motivations, nearly always stem from the behaviour of States which break the fundamental rules of human rights and the rights of peoples.
204.	This year we are again regrettably obliged to mention the continuing events in Afghanistan. The Italian Government reaffirms its full solidarity with the position of the great majority of the international community in firmly condemning the Soviet occupation.
205.	Nor has Italy forgotten the restrictions on trade unions options and associations still in force in Poland, even after the abolition of martial law, restrictions that in Europe rightly arouse the solidarity of peoples who share the same culture.
206.	Foremost among the political crises having humanitarian aspects is the Arab-Israeli crisis, whose focal point is the Palestinian problem and the problem of Israel's security.
207.	In that controversy it seems increasingly difficult to revive the favourable prospects offered by the proposals made on I September 1982 by the President of the United States" and by the Twelfth Arab Summit Conference, held at Fez?—prospects which the 10 members of the European Community have sought to enhance, in harmony with the positions stated by them at the meeting of the European Council at Venice in 1980."
208.	Although they differ on important points, the Reagan plan and the Fez Declaration do not appear irreconcilable. For those two approaches to a solution to converge, efforts must be made to start a political dialogue and a negotiating process leading to mutual recognition between Israel and the PLO, which Italy has repeatedly advocated.
209.	The dialogue initiated between Jordan and the PLO was linked to that requirement. It is thus a matter of regret that it has been stopped, and we hope that the groundwork will be laid for its reactivation, arduous as that task may appear today.
210.	The Italian Government considered the developments in the Lebanese situation, before the cease-fire just announced, particularly serious. We hope that the sufferings of the Lebanese people, already so sorely tried, have come to an end. We also hope that a phase of national reconciliation may begin, through a dialogue between President Gemayel's Government and all representative Lebanese forces. To the achievement of that truce, for which the United States and Saudi Arabia worked so intensely and which was supported by Damascus, Italy made a contribution through diplomatic efforts exerted jointly with the two European Community countries, France and the United Kingdom, which are part of the peace force.
211.	We stand firm in supporting Lebanon's requests for the withdrawal of all foreign forces still occupying that country. The Israeli-Lebanese agreement of 17 May, reached after over-long and arduous negotiations, could have constituted, and perhaps still can constitute, a first step towards pacification. It must, however, be promptly put into effect in the Held and must be followed by agreements which, while respecting the various legitimate interests, including those of Syria, will result in the withdrawal of all foreign forces from Lebanon.
212.	The cease-fire will probably need outside support, through the deployment of observers. It is our wish that this measure may be undertaken within the framework of the United Nations. Italy is prepared to consider making a contribution.
213.	The Italian contingent serving with the multinational force—established a year ago, for urgent humanitarian reasons, when it proved impossible to reach a decision on the deployment of a United Nations force— and the Italian helicopter contingent attached to UNIFIL are there in the interest of restoring Lebanon's sovereignty and independence with full respect for its democratic traditions and the diverse interests of the communities of that country, as well as to help protect the civilian population.
214.	We view with deep concern the continuing conflict between Iraq and Iran, two countries with which Italy has long-standing ties of friendship and fruitful co-operation. Three years of strife and bloodshed have resulted in thousands of victims and dire destruction and have diverted for military purposes enormous resources and energy, which are indispensable for the progress of the Iraqi and Iranian peoples.
215.	The war has also brought insecurity to the Gulf region, which is vitally important to oil routes and of enormous significance to world stability. Renewed efforts must be made to end the hostilities and to pursue a course of peace and negotiation, with full respect for the political and cultural identity of both parties.
216.	Italy is bound by strong ties to the countries of Latin America. We are, therefore, sensitive to all events on the continent, and at this time we are particularly concerned about developments in Central America, where disturbances and conflicts, although deriving from local problems of development and social justice, could become a permanent element of the East-West problem. I should like to reaffirm Italy's readiness to contribute to the-success of any initiative designed to lead to political solutions and thus avoid military options.
217.	With reference also to the views expressed in the recent Cancun Declaration. I wish to point out that the increased levels of offensive weapons in the area, foreign intervention, traffic in weapons and hostile propaganda campaigns are not conducive to peace, nor will they restore the right of the peoples of Central America to live and work constructively and to exercise independent political choices. There is a pressing need to allow people throughout the region to pursue freedom in a climate of respect for human rights. Democratic development must also entail and guarantee, among other things, genuine pluralism and the removal of the economic and social inequalities that have plagued those peoples for so long.
218.	For some months now an important peace initiative has been going on among the four countries of the Contadora Group, an effort that is receiving growing approval from the members of the European Community. The Italian Government has expressed, and intends to confirm, its support for that action.
219.	South America is no longer torn, as it was last year, by the Anglo-Argentine conflict, which can never be sufficiently deplored. The great Argentine nation, with which Italy has strong fraternal bonds, is about to regain its place among the democratic nations, in keeping with its great cultural traditions. Concerning the problem of the Falklands Malvinas, Italy's position continues to favour a resumption of the dialogue between London and Buenos Aires, without any preconditions regarding the subject of the dispute. This dialogue should take place within the framework of the United Nations and with the valuable assistance of the Secretary-General.
220.	Italy views with great favour and encourages the democratic developments and movements to bring about economic and social emancipation in many countries of South America. Unfortunately, this positive evolution is often accompanied by serious and intolerable violations of human rights, which must be stopped. We are thinking of Chile and its people, who have our whole-hearted solidarity.
221.	In Africa too we are, unfortunately, witnessing proliferation of sources of tension and trouble spots.
222.	Although the crisis in Chad stems from internal tensions, the decisive intervention of an external destabilizing factor has had a dangerous multiplier effect. The Italian Government fully supports the negotiating initiatives of the OAU.
223.	Italy also believes that adherence to the principles of the Charter of the United Nations and those of the OAU could help to settle the conflict in the Horn of Africa, a region with which we have special ties. Ethiopia and Somalia must find a way to engage in dialogue and co-operation. Italy is firmly committed to these objectives, among other things through co-operation programmes which it intends to develop further.
224.	Efforts to open the doors of independence to Namibia, in accordance with United Nations decisions, have made further, but slow, progress. We hope that the necessary trust between the parties will be strengthened in this final phase so that southern Africa may be protected from the reverberations of world tensions.
225.	In this connection it also seems to us to be necessary to take a more resolute stand against the intolerable phenomenon of apartheid and to support the United Nations firmly in the role it can play.
226.	Concerning the Asian continent, the Italian Government views as unacceptable the continued occupation of Cambodia by Viet Nam, in flagrant violation of the principle of self-determination. In this case too Italy can only reiterate its hope for a speedy political settlement, in keeping with the relevant United Nations resolutions and the growing expectations of the great majority of Member States.
227.	As regards the position in north-eastern Asia, and particularly in the Korean peninsula, we are in favour of maintaining the existing balance, considering the fundamental importance of that area for world peace. Italy, therefore, hopes that the Korean question may be solved by peaceful means, through direct negotiations between the two parties, without outside interference.
228.	Italy believes that the community of nations must respond to the present international difficulties with closer, more productive co-operation, both within regional associations and within the universal framework of the United Nations.
229.	The process of European integration is a fundamental point of reference for Italy, convinced as we are or its irreplaceable function in the development of the civilization of our continent. Europe must consolidate and strengthen the recognized role it plays on the international scene in favour of peace, development, social progress and respect for human rights. Therefore we feel that an important step was taken with the adoption by the European Council, meeting at Stuttgart in June, of the Solemn Declaration on European Union—of which the United Nations has been notified on the initiative of Italy and the Federal Republic of Germany. This declaration is a valuable contribution to the achievement of the objective of increasing unity of action among the 10 European countries concerning, among other things, their responsibilities to the outside world. We look forward to another political event of fundamental importance which Italy favours, the entry into the European Community of two countries with great traditions—Spain and Portugal. This will undoubtedly contribute to expanding the Community's ties with peoples of other continents.
230.	After three years of slow and painstaking negotiations, beset by crises, the Madrid meeting of the Conference on Security and Co-operation in Europe ended on 9 September with the unanimous adoption of a final document prepared by the neutral and non-aligned countries. The document, even if it cannot be considered entirely satisfactory, contains the elements necessary to foster the development of security and co-operation in Europe, taking into account also responsibilities to countries outside our continent.
231.	In a region very close to us there is a continuing crisis situation, a particularly anachronistic one in our opinion, which worries us especially as Mediterraneans: that is, the question of Cyprus. The two communities on the island are unable to find a form of coexistence that would consolidate the unity of that State. We support the action of the United Nations Secretary-General, including his most recent initiative, designed to achieve, by means of intercommunal talks, an institutional settlement equitable and acceptable to both sides.
232.	Although close regional co-operation between States is the first step towards reconciling diverging positions in the political, economic and social Held, the international community is still identified with its highest universal embodiment, the United Nations.
233.	The warning concerning the shortcomings of the Organization, put forward in the report on the Work of the Organization submitted by the Secretary-General at the last session, has given us all cause for profound concern. We have understood the message and agree that it is necessary to make adjustments that can revitalize the principles of the Charter, principles which we still hold valid today and which, in our opinion, should not be changed.
234.	Strengthening the United Nations system and a more dynamic role for the Organization to which we are proud to belong will be possible only through closer collaboration between Member States. I am not referring only to co-operation in the economic Held, vital though it is. We look to a broader concept of co-operation in political, economic, social and cultural fields.
235.	In this context, a Conference of the Interparliamentary Union will be meeting at Seoul in a few days' time to discuss the possible strengthening of the United Nations through the action of national parliaments. Italy will do its utmost to ensure that the Conference leads to concrete results.
236.	In the quest for peace and international co-operation, this great assembly of peoples remains more than ever the natural and irreplaceable forum. It was in this forum that 38 years ago nations great and small resolved to join in a solemn undertaking: "to save succeeding generations from the scourge of war" and "to reaffirm faith in fundamental human rights, in the dignity and worth of the human person".
